      Case 5:19-cv-00711-RDP-SGC Document 13 Filed 09/29/20 Page 1 of 3                                    FILED
                                                                                                  2020 Sep-29 PM 12:42
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHEASTERN DIVISION

 DEVONTE CHANDLER,                                 )
                                                   )
         Petitioner,                               )
                                                   )
 v.                                                )    Case No. 5:19-cv-00711-RDP-SGC
                                                   )
 WARDEN DEWAYNE ESTES, et al.,                     )
                                                   )
         Respondents.                              )

                                  MEMORANDUM OPINION
       On August 18, 2020, the Magistrate Judge entered a Report and Recommendation

recommending this petition for writ of habeas corpus be denied and dismissed with prejudice.

(Doc. 9). On September 10, 2020, Petitioner filed objections. (Doc. 12). As explained below,

Petitioner’s objections are due to be overruled.

       Petitioner’s objections focus on his claim of juror partiality and the Alabama Court of

Criminal Appeals’ determination the claim was precluded under Rules 32.2(a)(3) and (a)(5) of the

Alabama Rules of Criminal Procedure. Petitioner notes the Alabama Supreme Court denied his

certiorari petition without opinion; thus he contends the state’s highest court did not expressly rely

on state procedural rules in addressing the claim without ruling on the merits. (Doc. 12 at 3).

“[W]here the petitioner has invoked one complete round of state court review by properly raising

his federal claims before each applicable level of the state court system but was denied

discretionary review in the state’s highest court,” federal courts routinely rely on intermediate level

appellate court judgments. Waldrop v. Thomas, No. 3:08-cv-515-WKW, 2014 WL 1328138, at

*11 (M.D. Ala. Mar. 31, 2014). Here, the Report and Recommendation properly reviewed the

opinion of the Alabama Court of Criminal Appeals—the highest state court which offered a
      Case 5:19-cv-00711-RDP-SGC Document 13 Filed 09/29/20 Page 2 of 3




reasoned analysis of Petitioner’s claims. (Doc. 9 at 10-11). Accordingly, Petitioner’s objections

based on the Alabama Supreme Court’s denial of certiorari are without merit.

       Next, Petitioner again proffers his low intelligence as cause to overcome the procedural

default of his substantive jury impartiality claim. (Doc. 12 at 1, 5). But, as the Magistrate Judge

correctly reported, Petitioner is bound by his trial and appellate counsel’s representation. Several

mental health experts found him competent to stand trial, to assist with his defense, and to waive

his juvenile Miranda rights. (Doc. 9 at 11-12). Accordingly, Petitioner’s objections fail to the

extent they are based on his low intelligence.

       Finally, Petitioner argues the Magistrate Judge rejected his jury impartiality claim as

premised on the jury venire, not the empaneled jury which deliberated his case. (Doc. 12 at 2).

This argument conflates Petitioner’s substantive jury claim—which is procedurally defaulted—

and his claim that trial counsel was ineffective for failing to challenge the jury’s partiality. The

Magistrate Judge considered the discrete ineffectiveness claim with respect to both the jury venire

and the petit jury, and correctly concluded that Petitioner would not be entitled to habeas relief

even if the allegations underlying the claim were applied solely as to the petit jury. (Doc. 9 at 15-

18) (quoting Irvin v. Dowd, 366 U.S. 717, 723, 726 (1961) (“Chandler failed to set forth specific

facts demonstrating any juror ‘entertained an opinion, before hearing the evidence adduced at trial,

that [he] was guilty’ or ‘could not have laid aside these preformed opinions and rendered a verdict

based on the evidence presented in court.”) (internal citation omitted)). Accordingly, Petitioner’s

objections in this regard fail; he cannot establish the requisite cause and prejudice to overcome the

default of his substantive juror impartiality claim.

       For the foregoing reasons, Petitioner’s objections are OVERRULED. (Doc. 12). After

careful consideration of the record in this case, including the Magistrate Judge’s Report and



                                                  2
      Case 5:19-cv-00711-RDP-SGC Document 13 Filed 09/29/20 Page 3 of 3




Recommendation and Petitioner’s objections, the court ADOPTS the Report of the Magistrate

Judge and ACCEPTS her Recommendations. (Doc. 9). In accordance with the Recommendation,

the court concludes: (1) the petition for writ of habeas corpus is due to be denied and dismissed

with prejudice; and (2) a certificate of appealability is due to be denied.

       A separate order will be entered.

       DONE and ORDERED this September 29, 2020.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                  3
